           Case 8:19-ap-00137-RCT       Doc 34    Filed 02/20/20     Page 1 of 9



                                    ORDERED.

Dated: February 19, 2020




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

  In re

  FRANK LAPACE and ROSA LAPACE                        Case No. 8:18-bk-05028-RCT
                                                      Chapter 7
                  Debtors.



  ANGELA WELCH, as Chapter 7 Trustee,                 Adv. Pro. No. 8:19-ap-00137-RCT

                  Plaintiff

  v.

  FRANK LAPACE and ROSA LAPACE,

                  Defendants.



                                MEMORANDUM OPINION

          The Chapter 7 Trustee seeks to deny Frank and Rosa LaPace (“Debtors”) a Chapter 7

discharge because they did not disclose a pre-petition contract for the sale of their home and

refused to turn over the proceeds of the post-petition sale of their home. This adversary

proceeding was consolidated for trial with the Chapter 7 Trustee’s objection to Debtors’
          Case 8:19-ap-00137-RCT               Doc 34       Filed 02/20/20        Page 2 of 9




Homestead Exemption. 1          On February 19, 2020, the Court entered an order overruling the

Trustee’s objection to Debtors’ homestead exemption. (the “Homestead Order”). 2 The Court

now considers the same evidence in the context of this adversary proceeding. To the extent

necessary, findings of fact and conclusions of law in the Homestead Order are incorporated into

this Memorandum Opinion.

                                                  Findings

        Debtors filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code on

June 18, 2018 (the “Petition Date”). On Schedule A of their bankruptcy filings, Debtors

disclosed their ownership of real property located at 3328 Kingswood Drive, Sarasota, Florida

(the “Property”).

        Although Debtors owned and occupied the Property for 26 years before filing

bankruptcy, they did not initially claim the Property as exempt on Schedule C. But they also

did not seek any advantage by failing to exempt the Property by claiming the increased Florida

“wildcard” exemption for personal property. The “wild card exemption” is only allowed when

a debtor does not claim a homestead. 3 In their Statement of Intentions, Debtors state that they

intend to “Retain” the Property, and “Pay” the principal mortgage on the Property. 4

        In the Homestead Order, the Court found that Debtors’ failure to claim the Property as

exempt at the onset of the case was simply a mistake that was later corrected.




1
  Trustee’s Objection to Amended Exemption (Doc. 52) in Debtors’ Main Case, In re LaPace, 8:18-bk-05028-
RCT (“Main Case”).
2
  (Doc. 97) Main Case.
3
  Section 222.25(4), Florida Statutes, was adopted in 2007, to enhance the exemption for personal property for
persons who do not own a home. See In re Rogers, 396 B.R. 100, 102 (Bankr.M.D.Fla.2008).
4
  (Doc. 1 at p. 56-57) Main Case. There also was some confusion about a loan with OneMain Consumer Loan,
and whether it was secured or unsecured. On July 10, 2018, Debtors signed a Reaffirmation Agreement for this
loan. (Doc. 9) Main Case. But the reaffirmation agreement was ultimately not approved by the Court.


                                                       2
          Case 8:19-ap-00137-RCT                Doc 34       Filed 02/20/20        Page 3 of 9




        But Debtors also failed to disclose any sales agreements or real estate agent/brokerage

agreements on their Schedule G. In fact, the Property was listed by Mrs. LaPace months before

the Petition Date. A contract to sell the Property also was secured just a few days before the

Petition Date. And, when the Trustee conducted Debtors’ 341 meeting on July 24, 2018, Mr.

LaPace testified as follows:

                 Trustee:          and your home in Sarasota, are you going to keep it?

                 Mr. LaPace:       yes.

                 Trustee:          How long have you lived there?

                 Mr. LaPace:       26 years

                 Trustee:          Have you refinanced at all in say the last three years?

                 Mr. LaPace:       No. 5

These omissions form the core of the Trustee’s objection to Debtor’s Discharge.

        In the Homestead Order, the Court made findings regarding Debtors’ state of mind

during the time relevant to omissions:

                 Before the Petition Date, after the Petition Date and for the relevant time
        thereafter, Debtors were suffering significant marital strife. It is not necessary to
        detail their problems here. Suffice it to say that both Frank and Rosa LaPace
        credibly testified that they were under tremendous emotional and economic duress
        during this time and living day-to-day in a mental fog. Mr. LaPace was suffering
        physical ailments and was in denial about the end of his marriage. Mrs. LaPace
        was anxious for her marriage to end but was suffering with her own demons. On
        the Petition Date, neither Mr. LaPace nor Mrs. LaPace had any plan or idea of what
        was in their future other than they were going to file bankruptcy, and at some point,
        sell the house and separate. On the Petition Date they were still married, and both
        were still living at the Property.
                 Indeed, Debtors were surprised and unprepared for how quickly the
        Property sold. The sale closed on July 26, 2018, a little more than a month after
        the Petition Date. The Property was sold without notification to the Trustee or
        approval of this Court. The net sales proceeds totaling $95,717.17 (the “Sale
        Proceeds”), were deposited in the joint bank account that Debtors maintained

5
  Debtor’s original counsel was present at the 341 meeting and instructed Debtors not to volunteer information.
It is unclear from this record whether the attorney knew about the contract for sale of the Property.


                                                       3
            Case 8:19-ap-00137-RCT            Doc 34      Filed 02/20/20      Page 4 of 9




          throughout their marriage. They both continued to live in their home until the sale
          closed. They separated after the closing, but their divorce is not yet final.

          The sale closed on July 26, 2018, without notification to the Trustee or approval of this

court. The net sales proceeds totaling $95,717.17 (the “Sale Proceeds”), were deposited in the

joint bank account that Debtors maintained throughout their marriage.

          On November 16, 2018, the Trustee’s counsel demanded that Debtors turnover the Sale

Proceeds to the Trustee within fourteen days (the “Demand Letter”). The Demand Letter was

appropriate because the Property was not claimed as exempt in Debtors’ original bankruptcy

schedules. That same day, Debtors filed an Amended Summary of Assets and an Amended

Schedule C (the “Amended Schedules”). The Court struck the Amended Schedules from the

record twice due to procedural deficiencies. On November 29, 2018, Debtors successfully filed

the Amended Schedules and claimed the Property as exempt pursuant to Fla. Const. art. X, §

4(a)(1); and Fla. Stat. Ann. §§ 222.01 and 222.02, with a claimed exemption value of $152,146. 6

                                                Discussion

          Section 727 of the Bankruptcy Code governs the discharge of a debtor in a Chapter 7

case. Generally, an individual Chapter 7 debtor will receive a discharge unless a plaintiff

establishes one of the specific exceptions to discharge found in § 727(a). In evaluating these

exceptions, Courts recognize that the complete denial of a discharge is a harsh sanction. 7

Consequently, exceptions to discharge are construed strictly against a plaintiff and liberally in

favor of a debtor.

          The Trustee seeks to deny Debtors a discharge under § 727(a)(2)(B) and § 727(a)(4)(A),

which state as follows:



6
    (Doc. 49) Main Case.
7
    In re DiVenere, 3:11-BK-9122-PMG, 2014 WL 1883998, at *2 (Bankr. M.D. Fla. May 8, 2014).


                                                     4
          Case 8:19-ap-00137-RCT               Doc 34       Filed 02/20/20       Page 5 of 9




        § 727. Discharge

        (a) The court shall grant the debtor a discharge, unless—
        ...
        (2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of
        the estate charged with custody of property under this title, has transferred,
        removed, destroyed, mutilated, or concealed, or has permitted to be transferred,
        removed, destroyed, mutilated, or concealed—
        ...
                (B) property of the estate, after the date of the filing of the petition;
        …
        (4) the debtor knowingly and fraudulently, in or in connection with the case--
                (A) made a false oath or account;
11 U.S.C. § 727(a)(2)(B), (a)(4)(A)(Emphasis supplied).

        Section 727(a)(2)(B)

        The purpose of § 727(a)(2)(B) is “to prevent the discharge of a debtor who attempts to

avoid payment to creditors by concealing or otherwise disposing of assets.” 8 To meet the initial

burden under § 727(a)(2)(B), a plaintiff must show, by a preponderance of the evidence, that:

1) there was a transfer, 2) after the filing of the petition, 3) of property of the estate, 4) by the

debtor with the intent to hinder, delay, or defraud his creditors. 9

        The first two elements are met because Debtors sold the Property after filing the

bankruptcy petition.

        The third element requires that the post-petition transfer involve property of the estate.

“Upon filing bankruptcy, all of the debtor's interest in property, including any potentially

exempt property, becomes property of a bankruptcy estate under section 541.” 10 However,




8
  In re Cutaia, 410 B.R. 733, 738 (Bankr. S.D. Fla. 2008)(quoting In re Davis, 363 B.R. 614, 619 (Bankr. M.D.
Fla. 2006)).
9
  Petland, Inc. v. Unger (In re Unger), 333 B.R. 461, 470 (Bankr.M.D.Fla.2005)(citing Colonial Bank v.
Johnson (In re Johnson), 301 B.R. 590, 596 (Bankr.N.D.Ala.2003)).
10
   In re Gatto, 380 B.R. 88, 93 (Bankr.M.D.Fla.2007).



                                                      5
          Case 8:19-ap-00137-RCT                Doc 34       Filed 02/20/20         Page 6 of 9




once a debtor's claim of exemption is allowed, exempt property is considered withdrawn from

the estate. 11

         Here, the Defendants did not initially claim an exemption for the Property, so the

Property was property of the estate at the time of the transfer. In the Homestead Order, this

Court ultimately concluded that Debtors’ amended schedules related back to the Petition Date

and allowed the Debtors’ homestead exemption. But the exemption was not allowed until the

Homestead Order was entered on February 19, 2020. So the Trustee is correct that the Property

was property of the estate when it was sold post-petition and thus, the Trustee has satisfied the

third element of t§ 727(a)(2)(B).

         The last element requires the Trustee to prove that Debtors acted with the intent to

hinder, delay, or defraud their creditors. “Since it is unlikely that a debtor will admit that he

intended to hinder, delay, or defraud his creditors, the debtor's intent may be established by

circumstantial evidence or inferred from the debtor's course of conduct.” 12

         The Court’s findings as to Debtors’ state of mind in the Homestead Order weigh in favor

of allowing Debtors a discharge on this element of the claim. At the beginning of their

bankruptcy, both Debtors were in physical, emotional and economic distress and were not

focused on the requirements of their bankruptcy. Both Debtors ’credibly testified that the did

not intend to hinder, delay or defraud any creditor or the Trustee.

         Importantly, Debtors did not conceal the Property in their bankruptcy schedules, just

the brokerage agreement and the contract for its sale. The Property, the debt associated with

the Property and their intent to keep the Property were not concealed. Though the Property is


11
   In re Quezada, 368 B.R. 44, 48 (Bankr.S.D.Fla.2007) (citations omitted).
12
   In re Jennings, 533 F.3d 1333, 1338 (11th Cir. 2008); see also In re Krehl, 86 F.3d 737, 743 (7th Cir.1996)
(“Because direct evidence of a debtor's intent usually will be unavailable, it may be inferred from the
circumstances surrounding his objectionable conduct.”)


                                                        6
           Case 8:19-ap-00137-RCT        Doc 34     Filed 02/20/20     Page 7 of 9




not claimed on their original Schedule C, Debtors’ “Statement of Intentions,” filed

simultaneously, state their intent to retain the Property and pay their mortgage.

       No doubt, the contract for sale of the Property should have been disclosed on Schedule

G, but evidence was presented that Debtors’ had been trying to file bankruptcy for many months

and the contract was obtained just days before the Petition Date. No evidence suggests that its

omission from Schedule G was done with the intent to hinder, delay or defraud and creditor or

the Trustee. Debtors’ failure to list the brokerage agreement as an executory contract on

Schedule G, again a mistake, was not intentional and is simply not material or relevant to any

potential creditor recovery. Accordingly, nothing in Debtors’ schedules amounted to a

concealment of property of the estate with the intent to hinder delay or defraud creditors or the

Trustee.

       As for Mr. LaPace’s testimony at the 341 Meeting, his answer to the Trustee’s initial

question about the Property was not accurate. He should have disclosed that the Property was

about to be sold.   But, frankly, the Trustee’s question, for what on the face of the original

schedules was non-exempt property, was a bit ambiguous and not particularly probing. Mr.

LaPace certainly intended to “keep” the Property from the Trustee. Mr. LaPace’s cryptic

responses also were made on instructions from counsel not to volunteer information. These

instructions, though unfortunate, when coupled with Mr. LaPace’s emotional state, does not

amount to a concealment of the Property with the intent to hinder, delay and defraud creditors

or the Trustee.

       Finally, as to the July 2018 sale of the Property -- without notice to the Trustee and

without authorization of this Court -- someone clearly was asleep at the wheel. But, on this

record, the Court cannot find that Debtors acted with the intent to hinder, delay or defraud




                                                7
           Case 8:19-ap-00137-RCT              Doc 34       Filed 02/20/20        Page 8 of 9




creditors or the Trustee. Indeed, their conduct is consistent with this Court’s findings in the

Homestead Order that Debtor’s did abandon their homestead and that the Property was not an

asset available for creditors.

        In short, the sale of the Property should have been disclosed and approved by this Court.

But the Property itself was not concealed, and the missteps that occurred here were not

intentionally orchestrated by Debtors with the intent to hinder, delay or defraud creditors or the

Trustee.



        Section 727(a)(4)(A)

        The purpose of § 727(a)(4)(A) is to ensure that “that those who seek the shelter of the

bankruptcy code do not play fast and loose with their assets or with the reality of their affairs.” 13

Under § 727(a)(4)(A), discharge may be denied when a false oath or account was knowingly

and fraudulently made and related to a material fact. 14 A false oath is material when “it bears

a relationship to the bankrupt's business transactions or estate, or concerns the discovery of

assets, business dealings, or the existence and disposition of his property.” 15 However, because

§ 727(a)(4)(A) aims to “prevent knowing fraud or perjury,” the objection should not apply to

“minor errors.” 16 As the court stated in In re Dupree, “[t]here is a difference between a debtor

who is trying to hide assets with a false oath or material omissions in his Statement of Financial

Affairs, and a debtor who, through inadvertence, mistake, or ignorance of the issue of

materiality in his disclosures, may omit certain assets in his original Statement of Financial




13
   In re Sadler, 282 B.R. 254, 264 (Bankr. M.D. Fla. 2002)
14
   In re Chalik, 748 F.2d 616, 618 (11th Cir. 1984).
15
   Id.
16
   In re Dupree, 336 B.R. 490, 494 (Bankr. M.D. Fla. 2005) (quoting In re Wills, 243 B.R. 58, 63 (9th Cir. BAP
1999)).


                                                       8
            Case 8:19-ap-00137-RCT         Doc 34     Filed 02/20/20      Page 9 of 9




Affairs.” 17 Thus, omissions or nondisclosures are analyzed to determine whether they were part

of a scheme to retain assets for the debtor's own benefit at the expense of creditors. 18

           The evidence presented at trial leads to the conclusion that Debtors committed

unintentional omissions and ultimately non-material mistakes in their schedules. Although both

Debtors acknowledge that, in retrospect, their failure to disclose the contract for the sale of their

home was wrong, their testimony was candid and credible, and the Court is persuaded that they

did not knowingly and fraudulently commit fraud or perjury as to any material fact.

           Similarly, as discussed above, the Court does not find that Mr. LaPace’s testimony at

the 341 Meeting was knowingly and fraudulently made, so as to justify a denial of his

bankruptcy discharge. The Trustee’s best evidence on this point was the proximity between the

341 Meeting and the closing of the Sale of the Property. And, if Debtors had not disclosed the

Property, or if they had not disclosed their intent to keep the Property in their Statement of

Intentions, this fact would be more compelling.       But the Property was disclosed and initial

omission on Schedule C was inadvertent and ultimately corrected.             Although Mr. LaPace

should have told the Trustee about the upcoming closing, his affirmative response to whether

he was going to “keep” his home was neither intentional nor fraudulent. Moreover, given her

emotional state, and the state of her marriage, Mrs. LaPace’s silence at the 341 Meeting was

neither knowing and nor fraudulent.

           Accordingly, a separate judgment will be entered in favor of Debtors.



Service of this Opinion other than by CM/ECF is not required. Local Rule 9013-3(b).




17
     Id.
18
     Id.


                                                 9
